                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

SHELLY WHITE                                                              PLAINTIFF

v.                               NO. 3:17-CV-311-BD

SOCIAL SECURITY ADMINISTRATION                                          DEFENDANT



                                    JUDGMENT

      Pursuant to the order entered in this case on this date, it is CONSIDERED,

ORDERED, and ADJUDGED that the final decision of Nancy A. Berryhill, Acting

Commissioner of the Social Security Administration, is REVERSED, and this case is

REMANDED for proceedings specified in the Court’s order.

      DATED this 19th day of November, 2018.


                                        ____________________________________
                                        UNITED STATES MAGISTRATE JUDGE
